Matter of Rozz v Nassau County Dept. of Assessment (2015 NY Slip Op 00772)





Matter of Rozz v Nassau County Dept. of Assessment


2015 NY Slip Op 00772


Decided on January 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
PETER B. SKELOS
SHERI S. ROMAN
ROBERT J. MILLER, JJ.


2012-08847
 (Index No. 6690/10)

[*1]In the Matter of Donald Rozz, appellant, 
vNassau County Department of Assessment, respondent.


Frank S. Falzone, Buffalo, N.Y., for appellant.
Carnell T. Foskey, County Attorney, Mineola, N.Y. (Robert F. Van der Waag of counsel), for respondent.

DECISION & ORDER
In a hybrid proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent/defendant to comply with Real Property Tax Law § 556 and the Freedom of Information Law (Public Officers Law art 6), and action for declaratory relief, the petitioner/plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Sher, J.), entered September 16, 2011, as denied his motion pursuant to CPLR 3215 for leave to enter a judgment against the respondent/defendant upon its alleged failure to appear or answer the petition/complaint.
ORDERED that on the Court's own motion, the notice of appeal from so much of the order as denied that branch of the petitioner/plaintiff's motion which was for leave to enter a judgment upon the respondent/defendant's failure to answer the causes of action seeking relief pursuant to CPLR article 78 is deemed to be an application for leave to appeal from that portion of the order, and leave to appeal from that portion of the order is granted (see CPLR 5701[c]); and it is further,
ORDERED that the order is affirmed insofar as appealed from; and it is further,
ORDERED that one bill of costs is awarded to the respondent/defendant.
Since the appellant failed to demonstrate his entitlement to the entry of a default judgment against the Nassau County Department of Assessment, the Supreme Court properly denied the appellant's motion for that relief (see Augustin v Park Slope Assoc. NY, LLC, 120 AD3d 527, 527; GMAC v Minewiser, 115 AD3d 707, 707).
The appellant's remaining contentions are without merit.
RIVERA, J.P., SKELOS, ROMAN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court